Remarks
	Applicant’s reply filed on 11/15/2021 did not meet the requirements for reply set forth in the First Action Interview Pilot Program Pre-Interview Communication of 10/13/2021 and the Full First Action Interview Pilot Program Notice (FFAI). Therefore, a First Action Interview Office Action has been issued without an interview in accordance with FFAI Notice Section VII(C).
	In particular, Applicant’s reply filed on 11/15/2021 fails to timely include the requisite proposed amendment and/arguments as an attachment electronically via EFS-Web pursuant to FFAI Notice Section VII(B). Furthermore, Applicant has failed to contact the examiner to confirm the proposed date and time, pursuant to FFAI Notice Section VII(B)(3), third paragraph.  Lastly, Applicant has failed to conduct the interview within two months or sixty days, whichever is longer, from the filing of the Applicant Initiated Interview Request Form, pursuant to FFAI Notice Section VII(B)(3), third paragraph.  As such, a First Action Interview Office Action has been issued without an interview.
	In addition, the instant First Action Interview Office Action Summary has been updated to rectify a typographical error in which the reference letters for References A and B were inadvertently switched.  That is, “Reference A” in the Pre-Interview communication of 10/13/2021 was supposed to refer to Russ (U.S. P.G. Publication No. 20130259683 A1) and “Reference B” was supposed to refer to Bortoli (U.S. P.G. Publication No. 20120269616 A1). 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the bearing liner being in contact with the gear, as recited in claim 5, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 
Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 recites “the crest-to-crest spring includes at least at least 3 waves” which appears that it should recite - - the crest-to-crest spring includes at least 3 waves - -.  Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526. The examiner can normally be reached Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DANIEL D YABUT/Primary Examiner, Art Unit 3656